DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 12-13 and 15-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Chen (U.S. Patent Application Publication No. US 2017/0039436 A1) (hereafter referred to as “Chen”).  
	With regard to claim 1, Chen describes receiving an input image (see Figure 3, element S301 and refer for example to paragraph [0040]); deriving first and second antagonistic images from the input image (see Figure 3, element 305 and Figure 6, and refer for example to paragraph [0030], Chen describes a positive image mask and a negative image mask derived from a color image, which correspond to applicant’s “first and second antagonistic images from the input image”); and obtaining a conspicuity map based on the first and second antagonistic images (see Figure 3, element 309 and refer for example to paragraph [0032]).
As to claim 2, Chen describes wherein the first antagonistic image is a luminance image and the second antagonistic image is a negative luminance image (see Figure 3, element 305 and Figure 6, and refer for example to paragraph [0030], Chen describes a positive image mask and a negative image mask which correspond to applicant’s “first and second antagonistic images from the input image”).
In regard to claim 5, Chen describes wherein the first and second antagonistic images are RG and BY color opponency images (see Figure 3, element 305 and Figure 6, and refer for example to paragraph [0030], Chen describes a positive image mask and a negative image mask derived from a color image, which correspond to applicant’s “first and second antagonistic images from the input image” which “are RG and BY color opponency images”).
With regard to claim 6, Chen describes wherein deriving first and second antagonistic images comprises blurring the input image (refer for example to paragraphs [0025] and [0038], Chen’s describes images which images containing noise and gaps, that are used to enhance the image using various image processing techniques including deep machine learning, which correspond to applicant’s “deriving first and second antagonistic images comprises blurring the input image”).
As to claim 7, Chen describes wherein a plurality of conspicuity maps are derived and further comprising obtaining a salience map from the conspicuity maps (refer for example to paragraph [0032]).
In regard to claim 8, Chen describes wherein the conspicuity maps include at least one of luminance conspicuity maps, color conspicuity maps and edge conspicuity maps (refer for example to paragraph [0032]).
With regard to claim 12, Chen describes further comprising displaying the conspicuity map or the salience map superimposed on the input image (see Figure 12 and refer for example to paragraphs [0054], [0055] and [0066]).
As to claim 13, Chen describes further comprising capturing the input image using a camera and displaying the conspicuity map or the salience map superimposed on the input image substantially in real time (see Figure 12 and refer for example to paragraphs [0054], [0055] and [0066]).
In regard to claim 15, Chen describes a computer program comprising computer interpretable code that, when executed on a computer system, instructs the computer system to perform a method according to any one of the preceding claims claim 1(see Figures 10-12 and refer for example to paragraph [0065]).
With regard to claim 16, Chen describes a processor and a memory, the memory storing a computer program according to claim 15 (see Figures 10-12 and refer for example to paragraph [0065]).
As to claim 17, Chen describes further comprising an image capture device configured to capture an image as the input image refer for example to paragraphs [0023] and [0035]).

Allowable Subject Matter
Claims 3-4, 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi and Price both disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 2, 2021